           Case 1:18-cv-01781-PGG-BCM Document 313 Filed 06/03/21 Page 1 of 1


FRANK LLP                                                                                       305 BROADWAY
                                                                                                SUITE 700
                                                                                                NEW YORK, NY 10017
ATTORNEYS AT LAW
                                                                                                212 682 1853
                                                                                                212 682 1892 FAX
                                                                                                gfrank@frankllp.com
                                                                                                www.frankllp.com


                                                                           June 3, 2021

    VIA ECF & EMAIL

    Hon. Paul G. Gardephe, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2204
    New York, NY 10007

    Re:      Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781
             Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692

    Dear Judge Gardephe:

           We represent Plaintiffs in the above-referenced cases. Pursuant to Part III of Your Honor’s
    Individual Rules of Practice for Civil Cases, Plaintiffs request permission to file certain documents
    under seal in connection with their Motion for Class Certification (the “Motion”). Defendants all
    consent to this request.

           Paragraph 2(c) of the Protective Order 1 entered in this litigation provides for confidential
    treatment of internal business documents. Defendants have relied on this provision in designating
    confidential certain documents produced in discovery here. Plaintiffs are relying on some such
    documents as exhibits to the declaration in support of their Motion.

          Plaintiffs therefore request permission to file the declaration and exhibits under seal on
    ECF, and are contemporaneously filing these under seal per Your Honor’s Individual Rules.

            In addition, the brief being filed in support of the Motion contains limited references to the
    declaration’s discussion of these exhibits. Out of caution, Plaintiffs will publicly file a copy of the
    brief with minimal redactions, while also filing an unredacted copy of the brief under seal. We
    will ensure that the Court and all Parties receive copies of all these filings.


                                                                         Respectfully submitted,

                                                                          /s/ Gregory A. Frank      .

    cc: all counsel (via ECF)



    1
        See Dkt. No. 92 in Case No. 18-cv-1781; Dkt No. 48 in Case No. 17-cv-7692.
